Name: Commission Regulation (EEC) No 276/80 of 6 February 1980 amending Regulation (EEC) No 2872/79 as regards the adjustment of the additional rate applicable to producers in respect of wine deliveries for the 1979/80 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 2. 80 Official Journal of the European Communities No L 30/15 COMMISSION REGULATION (EEC) No 276/80 of 6 February 1980 amending Regulation (EEC) No 2872/79 as regards the adjustment of the addi ­ tional rate applicable to producers in respect of wine deliveries for the 1979/80 wine-growing year HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2872/79 is hereby amended as follows : 1 . The second paragraph of Article 1 is replaced by the following : The adjusted additional rate referred to in the third subparagraph of Article 40 ( 1 ) of Regulation (EEC) No 337/79, applicable to each producer concerned in respect of his own production, appears in the Annex hereto.' 2. The Annex to this Regulation is added thereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (1 ), as last amended by Regulation (EEC) No 2961 /79 (2), find in particular Article 40 (5) thereof, Whereas the level of the additional rate for the purpose of determining the quantities of alcohol to be delivered under wine deliveries for the 1979/80 wine ­ growing year was fixed by Commission Regulation (EEC) No 2872/79 (3) according to the extent to which available supplies exceed requirements ; whereas, in the absence of final figures, the fixing of the adjust ­ ment of that rate pursuant to the third subparagraph of Article 40 ( 1 ) of Regulation (EEC) No 337/79 had to be postponed to a later date ; whereas those figures are now available ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 54, 5. 3 . 1979, p. 1 . (2) OJ No L 336, 29. 12. 1979, p. 9 . (J) OJ No L 324, 20. 12. 1979, p . 13 . No L 30/16 Official Journal of the European Communities 7. 2. 80 ANNEX Additional rate actually applicable as referred to in Article 1 According to yield (hl/ha) % Less than 80 0 Not less than 80, less than 90 2 Not less than 90, less than 100 4 Not less than 100 6